          Case 2:18-cv-00862-MMD-NJK Document 171 Filed 08/25/20 Page 1 of 2




 1
 2
                               UNITED STATES DISTRICT COURT
 3
                                      DISTRICT OF NEVADA
 4
 5   LINKSMART WIRELESS TECHNOLOGY,
     LLC,                                                 Case No.: 2:18-cv-00862-MMD-NJK
 6
            Plaintiff,                                                   Order
 7
     v.                                                             [Docket No. 161]
 8
     CAESARS ENTERTAINMENT
 9   CORPORATION, et al.,
10          Defendants.
11         Pending before the Court is Plaintiff’s motion to seal documents relating to its motion for
12 extension of scheduled deadlines. Docket No. 161.
13         A motion to seal itself should generally not be filed under seal. See Old Republic Ins. Co.
14 v. City Plan Dev., Inc., 2017 WL 5076515, at *2 (D. Nev. Nov. 2, 2017); In re Western States
15 Wholesale Nat’l Gas Antitrust Litig., 2016 WL 4944086, at *1 n.1 (D. Nev. Sept. 14, 2016).
16         Moreover, the motion to seal does not identify the applicable standard or explain how it
17 has been satisfied. The Ninth Circuit has held that there is a strong presumption of public access
18 to judicial records. See Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178 (9th Cir.
19 2006); Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). A party
20 seeking to file documents under seal bears the burden of overcoming that presumption. Pintos v.
21 Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana, 447 F.3d at 1178).
22         The standard applicable to a motion to seal turns on whether the sealed materials are
23 submitted in conjunction with a dispositive or a non-dispositive motion.      Whether a motion is
24 “dispositive” turns on “whether the motion at issue is more than tangentially related to the
25 underlying cause of action.” See Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092,
26 1101 (9th Cir. 2016), cert. denied, 137 S.Ct. 38 (2016).         Parties seeking to maintain the
27 confidentiality of documents attached to non-dispositive motions must make a “particularized
28 showing” of “good cause.” See Kamakana, 447 F.3d at 1180 (quoting Foltz, 331 F.3d at 1137).

                                                    1
          Case 2:18-cv-00862-MMD-NJK Document 171 Filed 08/25/20 Page 2 of 2




 1          Further, any request to seal documents must be “narrowly tailored” to remove from the
 2 public sphere only the material that warrants secrecy. E.g., Ervine v. Warden, 241 F. Supp. 3d
 3 917, 919 (E.D. Cal. 2016) (citing Press-Enterprise Co. v. Superior Court of Cal., 464 U.S. 501
 4 (1986)). As a corollary, to the extent any confidential information can be easily redacted while
 5 leaving meaningful information available to the public, the Court must order that redacted versions
 6 be filed rather than sealing entire documents. Foltz, 331 F.3d at 1137; see also In re Roman
 7 Catholic Archbishop of Portland in Oregon, 661 F.3d 417, 425 (9th Cir. 2011) (the district court
 8 must “keep in mind the possibility of redacting the sensitive material”).
 9          Here, Plaintiff improperly filed its motion to seal under seal. See Docket No. 161. Further,
10 Plaintiff fails to make the particularized showing of good cause necessary to seal the information
11 it seeks to keep confidential. Id. Finally, Plaintiff improperly seeks to file the entirety of its motion
12 and several exhibits under seal without addressing the proper standards to demonstrate that the
13 information is properly filed under seal and without demonstrating whether the information it seeks
14 to keep confidential can be redacted. Id.
15          Accordingly, Plaintiff’s motion to seal is STRICKEN. Docket No. 161. No later than
16 August 31, 2020, Plaintiff shall file a renewed motion to seal that addresses the relevant standards.
17 Further, Plaintiff shall file a redacted version of its motion for extension of scheduled deadlines
18 and the relevant exhibits on the public docket, to the extent that they can be redacted in compliance
19 with the relevant caselaw and the Court’s Local Rules.
20          IT IS SO ORDERED.
21          Dated: August 25, 2020.
22                                                  _____________________________________
                                                    NANCY J. KOPPE
23                                                  UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                       2
